Citation Nr: 0019916	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant was a member of the Army National Guard of the 
State of Georgia (Guard) from August 1978 to June 1984, 
including active duty for training (ACDUTRA) from July 31, 
1982 to August 14, 1982.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1996 from 
the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  

A videoconference hearing before a member of the Board, 
sitting in Washington, D.C., was conducted in December 1997.  


FINDING OF FACT

The appellant has not submitted competent medical evidence to 
show that his low back disorder, currently diagnosed as 
herniated disc, L5-S1, is related to military service.  


CONCLUSION OF LAW

The claim for entitlement to service connection for residuals 
of a low back injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant and his representative assert that the 
appellant's current back problems, in essence, are related to 
an automobile accident that occurred August 8, 1982, during a 
period of active duty for training.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Service 
connection may also be granted for a disability resulting 
from a disease or injury incurred in or aggravated while 
performing active duty for training, or for an injury 
incurred or aggravated while performing inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467- 
68 (Fed. Cir. 1997).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  Additionally, it is noted that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute medical evidence of the 
required nexus.  LeShore v. Brown, 8 Vet. App. 407, 409 
(1995). 

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The service medical records reveal that the appellant was 
treated at the emergency room on August 8, 1982 after being 
involved in an automobile accident that same day.  His 
complaints included back pain.  The examination was negative 
for motor or sensory deficits, and all X-ray studies were 
also noted to have been negative.  The diagnosis was soft 
tissue injuries.  He was placed on light duty.  It is also 
noted that a Department of the Army Form 2173, Statement of 
Medical Examination and Duty Status, dated in August 1982, 
shows that the appellant was on active duty for training at 
the time of the above-mentioned automobile accident.  

A Report of Accidental Injury, dated in May 1982 shows that 
the appellant sustained an injury to his back when a 
personnel carrier struck a tree on September 2, 1982.  The 
appellant received treatment for his back at a private 
facility on September 1, 1982.  He was seen at the dispensary 
on September 24, 1982.  He complained of low back pain and 
sciatica.  He gave a history of an automobile accident.  The 
diagnosis was lumbosacral strain.  A treatment record, dated 
in October 1982, shows tenderness noted at L4.  X-ray 
examination was negative.  The diagnosis was reported as 
lumbosacral strain.  A November 1982 treatment record shows 
that the veteran was asymptomatic.  The diagnosis was 
resolved.  The report of a January 1983 examination shows 
that the appellant incurred a back injury during summer camp 
in 1982 (Ft. Stewart) for which he was treated for 3 to 4 
months, and that he has had no problems since.  The spine was 
clinically evaluated as normal.    

A January 1993 private medical report shows that the 
appellant was evaluated after slipping at work and landing on 
his back.  He reported tingling in his leg and numbness in 
his feet.  He denied a prior history of back problems.  The 
diagnosis was fall with contusions to the low back.  A 
subsequent private medical report, dated later in January 
1993, reveals that X-ray studies were interpreted as normal.  

Subsequently he received treatment at private facilities for 
low back pain.  The report of an April 1993 private lumbar 
myelogram shows some straightening of the lumbar spine with 
mild spur formation at L3-4; normal vertebral bodies, 
interspaces, and spinous processes; intact pedicles; normal 
transverse processes; and no identifiable pars defects.  A 
November 1993 private physician statement indicates that the 
appellant had herniation at the lumbosacral junction.  A 
December 1993 private physical therapy report showed that the 
appellant was receiving physical therapy.  Several other 
private medical records, all dated in 1993, show diagnoses of 
fall with contusion to back.  He continued to receive 
treatment at private facilities for low back pain in 1994 and 
1995.

The report of a May 1996 VA examination indicates that the 
appellant complained of pain in his lower back, left hip, and 
knees.  X-ray studies revealed minimal degenerative changes 
in the lumbar spine and the pertinent diagnosis was lower 
back pain, status post trauma from a motor vehicle accident 
in 1982. 

The appellant was treated frequently at a VA outpatient 
clinic for low back pain during 1996.  A VA outpatient 
treatment record dated later in May 1996 shows that the 
appellant was diagnosed with chronic low back pain and that 
X-ray findings showed no evidence of herniation.  An X-ray 
report, also dated in May 1996, shows that minimal 
degenerative changes were noted in the lumbar spine, with the 
lumbar spine being described as otherwise normal. 

A videoconference hearing was conducted in December 1997.  He 
reported injuring his back as a result of being involved in 
an automobile accident in August 1982 while serving on annual 
training with the Guard.  He added that his back was still 
bothering him when he separated from the Guard.  The 
appellant also testified that in January 1993 he sustained a 
back injury as a result of a work-related injury.  He noted 
that he had not been treated for his back between the time of 
his Guard separation in 1984 and the time of the 1993 injury.  
He further noted that he was receiving VA treatment for his 
back and that he wore a back brace as well as panty hose on 
his legs.  

The appellant continued to receive treatment at a VA facility 
for low back complaints, to include physical therapy from 
1997 to 1999.  In January 1999 he reported that he had been 
involved in a motor vehicle accident in November 1998.  He 
indicated his doctors were planning surgery for neck and back 
spurs.  

An examination for VA purposes was conducted in March 1999.  
The appellant reported injuring his low back as a result of 
two motor vehicle accidents, separated by a period of one 
month, which occurred in 1982 while serving with the United 
States Army Reserve.  Because of persistent back pain 
radiating in to the right lower extremity he and honorable 
discharge from the Reserve.  Since his discharge he 
experienced occasional nonradiating low back pain for the 
next 11 years.  The appellant reported injuring his back in 
1993 in a work-related accident, and that he had required 
treatment consisting of conservative treatment such as 
physical therapy, anti-inflammatory medications, and postural 
exercises.  

The appellant further reported again being involved in a 
motor vehicle accident in 1998 in which he reinjured his 
back.  At the conclusion of the examination a diagnosis of 
herniated disc at L5-S1 was provided by the examiner.  The 
examiner opined that the veteran's problem, specifically, his 
herniated lumbar disc, had originated as a result of his 
work-related accident in 1993.  The physician added that the 
appellant's history prior to that time was essentially that 
of chronic lumbosacral strain and chronic lumbar 
paravertebral myofascitis.  

An RO development worksheet, dated in May 1999, indicates 
that the appellant's service medical records were not 
available to the examiner for review at the time of the March 
1999 examination.

Of record is an addendum to the March 1999 fee basis 
examination.  The examiner indicated that additional records 
had been reviewed, to include two pages of treatment records 
associated with the August 1982 motor vehicle accident.  It 
was noted that the appellant was seen one month following his 
August 1982 accident at Fort MacPherson, Georgia where at 
which time he was found to have an entirely normal 
examination of his lumbar spine, gave a history of low back 
pain, and was thought to have lumbosacral strain.  The 
examiner pointed out that these additionally reviewed records 
did not justify any change in his conclusions previously 
drawn in March 1999.

To summarize, the appellant's statements and testimony are 
considered to be competent evidence when describing symptoms 
of a disability or an incident which occurred during service.  
However, a lay person is not competent to make a medical 
diagnosis, or to relate a given medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In this regard, the service medical records show that the 
appellant received treatment for low back complaints 
following the August 8, 1982 and September 2, 1982 automobile 
accidents.  The diagnosis was lumbosacral strain.  However, 
when evaluated in November 1982 he was asymptomatic and the 
January 1983 examination clinically evaluated the spine as 
normal.  

The first post service clinical evidence of a back disorder 
was in January 1993 when the veteran injured his back at 
work.  This is more than nine years following service.

Additionally a VA examiner in March 1999 and in a subsequent 
addendum stated that the currently diagnosed herniated disc, 
L5-S1 was related to the January 1993 work injury and not to 
any incident which occurred during recognized service.  There 
is no competent medical evidence of record which contradicts 
this opinion.

The appellant has not submitted any competent medical 
evidence nor is there any competent medical evidence of 
record which establishes a nexus between his low back 
disorder, currently diagnosed herniated disc, L4-L5 and his 
service in the National Guard.  Accordingly, his claim must 
be denied as not well grounded.  


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

